 



Exhibit 10.8
AMENDMENT NO. 1
TO THE
DEAN FOODS COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2005)
     This Amendment No. 1 is executed by Dean Foods Company (the “Company”).
     WHEREAS, Dean Foods Company (the “Company”) established the Dean Foods
Company Supplemental Executive Retirement Plan (the “Plan”) for the benefit of
employees of the Company or its subsidiaries who receive salaries and bonuses in
excess of the amount which may be taken into account under the Dean Foods
Company 401(k) Plan (the “401(k) Plan”);
     WHEREAS, former Dean Foods Company (“Legacy Dean”) established the Dean
Foods Company Supplemental Benefit Plan (the “Supplemental Plan”) to provide
supplemental benefits to a select group of management and highly compensated
employees;
     WHEREAS, Legacy Dean was merged into Dean Holding Company (“Dean Holding”)
on December 21, 2001, pursuant to an agreement and plan of merger dated April 4,
2001, and as a result of such merger, Dean Holding became the sponsor of the
Supplemental Plan;
     WHEREAS, the Supplemental Plan was designed to provide benefits relating to
matching and profit sharing contributions that could not be made to the Dean
Foods Company Savings & Investment Plan (the “Savings Plan”) and to supplement
benefits under the Dean Foods Company Salaried Employees Pension Plan, which was
subsequently merged into the Dean Foods Company Retirement Plan (the “Retirement
Plan”);
     WHEREAS, effective December 21, 2001, eligibility under the Retirement Plan
was frozen and effective December 31, 2002, the age and service credits taken
into account under the Retirement Plan were frozen;
     WHEREAS, the Retirement Plan subsequently merged into the Dean Foods
Consolidated Pension Plan (the “Pension Plan”) and the benefits previously
provided under the Retirement Plan are now reflected in the Supplement F to the
Pension Plan;
     WHEREAS, the Savings Plan was merged into the Dean Foods 401(k) Plan
effective April 1, 2002, and thereafter the provisions of the Supplemental Plan
designed to complement the Savings Plan ceased to be applicable;
     WHEREAS, Dean Holding merged the Supplemental Plan into the Plan, effective
February 28, 2006;
     WHEREAS, the Company desires to amend the Plan to ensure compliance with
Section 409A of the Code and to add provisions to address the merger of the
Supplemental Plan into the Plan;

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the Plan is hereby amended, generally effective January 1,
2005, unless otherwise indicated, (1) to ensure the Plan complies with
Section 409A of the Code, and (2) to add Supplement A, along with Certificate 1
thereto, to the Plan, in the form set forth on the attached pages, to add
provisions applicable to the former Supplemental Plan participants.
     1. Section 4.4 is hereby amended in its entirety to read as follows:
     4.4 If there is a Change in Control of an employer or its direct or
ultimate parent, the Plan shall distribute the Accounts of all Participants
employed by such entity or its subsidiaries impacted by such Change in Control,
in a single lump sum within 30 days after such Change in Control. The Committee
shall determine an appropriate Valuation Date to be used in connection with the
distributions to be made, which Valuation Date shall not be more than one month
prior to the date of distribution. A “Change in Control” means (1) any “person”
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended [the “Exchange Act"], but specifically excluding the employer, the
direct or ultimate parent or any wholly-owned subsidiary of the employer, and/or
any employee benefit plan maintained by the employer, or the direct or ultimate
parent or any wholly-owned subsidiary of the employer) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person) as “beneficial owner” (as determined pursuant to Rule 13d-3 of the
Exchange Act), directly or indirectly, securities of the employer (or its direct
or ultimate parent) representing at least thirty-five percent (35%) of the total
voting power of the employer’s (or its direct or ultimate parent’s) then
outstanding securities; or (2) individuals who currently serve on the board of
directors of the employer or its direct or ultimate parent, or whose election to
the board of directors or nomination for election to the board of directors was
approved by a vote of at least two-thirds (2/3) of the directors who either
currently serve on the board of directors, or whose election or nomination for
election was previously so approved, who represent a majority of the board of
directors, are replaced during any 12-month period by directors who constitute a
majority of the board of directors and who were not approved by a vote of at
least two-thirds (2/3) of the directors prior to the date of appointment or
election; or (3) the employer or its direct or ultimate parent shall merge with
or consolidate into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the employer or
its direct or ultimate parent outstanding immediately prior thereto holding
immediately thereafter securities representing more than sixty percent (60%) of
the total voting power of the voting securities of the employer, its direct or
ultimate parent, or such surviving entity (or its direct or ultimate parent, if
applicable) outstanding immediately after such merger or consolidation; or
(4) the sale or disposition of all or substantially all of the assets of the
employer to an unrelated person.
     2. Section 4.5 is hereby added to read as follows:
     4.5 Notwithstanding anything in Section 4.3 to the contrary, no payments
shall be made before the date that is six months after the date a

2



--------------------------------------------------------------------------------



 



Participant terminates employment with the Company and all of its subsidiaries
if that Participant is, on the date of termination, a “specified employee,” as
defined in the regulations issued by the U.S. Department of the Treasury under
Section 409A of the Code, which regulations are incorporated herein by
reference.
     3. Article IX is hereby amended to read as follows:
ARTICLE IX
AMENDMENT TO OR TERMINATION OF THE PLAN
     The Board and the Committee, or either of them acting independently,
reserve the right at any time to amend or terminate the Plan in whole or in part
or to add a supplement to the Plan to provide benefits for specified
Participants. No amendment shall have the effect of retroactively depriving
Participants or Beneficiaries of rights already accrued under the Plan. Any
amendment to the Plan shall be executed by an officer of the Company. Upon
termination of the Plan, the Committee may, in its sole and absolute discretion,
and notwithstanding any other provision hereunder to the contrary, direct that
all benefits hereunder will be paid as soon as administratively practicable
thereafter.
     4. Supplement A, along with Certificate 1 thereto, is hereby added to read
in the form attached hereto, effective February 28, 2006.
     This Amendment No. 1 has been executed on behalf of the Company by a duly
authorized officer effective as indicated above, this 5th day of September,
2006.

            DEAN FOODS COMPANY
      By:           Vice President, HR Administrative Services           

3



--------------------------------------------------------------------------------



 



         

SUPPLEMENT A
TO THE
DEAN FOODS COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     A-1. Purpose. The purpose of this Supplement A is to provide for the merger
of the Dean Foods Company Supplemental Benefits Plan (the “Supplemental Plan”)
into the Plan. The Supplemental Plan is a restated version of the Amended and
Restated Dean Foods Company Supplemental Benefit Plan (the “Prior Plan”)
sponsored by the prior Dean Foods Company (“Legacy Dean”) that merged into Dean
Holding Company. This Supplement A is specifically intended to provide for the
benefits that would have been provided to participants under the Supplemental
Plan but for the merger of the Supplemental Plan into the Plan. Certain of these
benefits are described in certificates to this Supplement A.
     A-2. Eligibility. Each person who had a benefit under the Supplemental Plan
and whose benefit was not paid in full prior to February 28, 2006, shall, by
virtue of the merger of the Supplemental Plan into the Plan, be entitled to a
benefit pursuant to this Supplement A and shall be called a “Supplement A
Participant.” Such person shall no longer be entitled to a benefit pursuant to
the Supplemental Plan. No employee was designated as eligible to become a
participant in the Supplemental Plan after December 21, 2001 and no other
employee shall be entitled to benefits pursuant to this Supplement A or any
certificate thereto.
     A-3. Supplement A Benefits for Participants Who Terminated Employment Prior
to Plan Merger. The benefits provided hereunder with respect to any individual
who retired or whose employment with the Legacy Dean otherwise terminated prior
to October 1, 1996, will, except as otherwise provided herein, be governed in
all respects by the terms of the Prior Plan as in effect on the date of such
individual’s retirement or other termination of employment. Further, any
Supplement A Participant who was receiving payments pursuant to the Supplemental
Plan as of February 28, 2006, shall continue to receive benefits from the Plan
in the same form and amount as such benefits were being paid pursuant to the
Supplemental Plan as of such date until otherwise provided by Section 4.4 or
Article IX.
     A-4. Amount, Method and Timing of Benefit Distribution.
     (a) Savings Plan Excess Benefit. If a Supplement A Participant’s employment
with the Company and all of its subsidiaries is terminated as a result of the
Supplement A Participant’s death or after the Supplement A Participant is
credited with at least one year of vesting service (as determined under the
terms of the Savings Plan) the Supplement A Participant or his or her
beneficiary, as the case may be, shall be entitled to receive a benefit in an
amount equal to the vested portion of the balance which would have accumulated
from an annual contribution equal to the difference between (i) the amount of
the matching contribution and profit sharing contributions that would have been
made under the Savings Plan with respect to such Supplement A Participant for
each calendar year prior to 2003 if the limitations of Sections 401(a)(17) and
415 of the Code had been disregarded (and assuming that the Supplement A
Participant had made the maximum salary reduction contribution that is subject
to matching under the Savings Plan), and (ii) the actual amounts of such
matching contributions and profit sharing contributions that were made under the
Savings Plan with respect to such Supplement A Participant;

4



--------------------------------------------------------------------------------



 



provided, that such matching contribution shall only be credited with respect to
such calendar years prior to January 1, 2003, for which the Supplement A
Participant contributed to the Savings Plan the maximum salary reduction
contribution that was subject to matching under the Savings Plan (or such lesser
amount as may have been allowed by applicable law). No amount (other than
interest as provided below) shall be credited to the account of the Supplement A
Participant after December 31, 2002. In addition, the Supplement A Participant’s
account shall be credited with interest on the Savings Plan excess benefit
provided pursuant to this Paragraph A-4(a) at a rate of 8% per annum through
January 31, 2006, and thereafter at a rate equal to the annual mid-term
applicable federal rate (AFR) set by the Internal Revenue Service determined as
provided in the next sentences, plus 1%. For the period of February 1, 2006 to
June 30, 2006, the AFR to be used shall be the annual mid-term rate for
June 2006, prorated for the number of days from February 1, 2006 to June 30,
2006. For each subsequent 12-month period ending on June 30, the AFR to be used
shall be the annual mid-term AFR set by the Internal Revenue Service for the
month of June which ends such period. After the credits are made as of June 30th
following the calendar year in which the termination of the Supplement A
Participant’s service with the Company and all of its affiliates occurs, and not
later than two weeks after such June 30th (unless payment must be postponed to
comply with Section 4.5 of the Plan), the benefit payable pursuant to this
Paragraph A-4(a) shall be paid in a lump sum amount to the Supplement A
Participant (or in the event of his or her death, to his or her beneficiary).
     (b) Pension Plan Excess Benefit. If a Supplement A Participant’s employment
with the Company and all of its subsidiaries is terminated as a result of the
Supplement A Participant’s death or after the Supplement A Participant is
credited with at least five years of vesting service (as determined under the
terms of Supplement F to the Pension Plan), the Supplement A Participant or his
or her beneficiary, as the case may be, shall be entitled to receive the
actuarial equivalent of a monthly benefit in an amount equal to the excess, if
any, of his or her monthly benefit that would have accrued under the Pension
Plan calculated without regard to the limitations of Sections 401(a)(17) and 415
of the Code, over his or her monthly benefit that actually accrued under the
terms of the Pension Plan. Notwithstanding the foregoing, no additional benefits
shall accrue to any Supplement A Participant pursuant to this Supplement A after
January 31, 2006. Further, no age and service credits after December 31, 2002,
and no compensation increases after January 31, 2006, are taken into account
under the Plan in calculating the benefit to be paid pursuant to this
Paragraph A-4(b). The benefit payable pursuant to this Paragraph A-4(b) shall be
actuarially reduced for early commencement using the factors and assumptions set
forth in the Pension Plan as applicable for participants covered by Supplement F
to the Pension Plan, and the benefit shall be payable in a lump-sum amount to
the Supplement A Participant (or in the event of his or her death, to his or her
beneficiary) within two weeks after the June 30th following the calendar year in
which the termination of the Supplement A Participant’s service with the Company
and all of its affiliates occurs (or such later date as required under
Section 4.5 of the Plan). Unless otherwise provided in a certificate attached
hereto, the actuarial equivalent factors to be used to determine the value of
the lump sum to be paid shall be as follows:

5



--------------------------------------------------------------------------------



 



          (i) Applicable mortality table: The 1983 GAM table with a fixed blend
of 50% male and 50% female mortality rates, or such other table as may be
prescribed by the Commissioner of Internal Revenue for pension plans designed to
be qualified under section 401(a) of the Code in revenue rulings, notices or
other guidance published in the Internal Revenue Bulletin.
          (ii) Applicable interest rate: The average annual rate of interest on
30-year Treasury securities for the month of August preceding the Plan Year
containing the annuity commencement date.
     (c) Designation of Beneficiaries. A Supplement A Participant may designate
a beneficiary to receive a payment of any death benefit payable pursuant to the
terms of this Supplement A by delivering to the Committee a written beneficiary
designation, in the form provided by the Committee, and executed specifically
with respect to this Supplement A. If a Supplement A Participant fails to
designate a beneficiary for the Supplement A benefit, then the beneficiary
designated by the Supplement A Participant under the Dean Foods 401(k) Plan or
if none, the beneficiary determined pursuant to the terms of the Dean Foods
401(k) Plan, shall be the beneficiary of the Supplement A Participant.
     A-5. Separate Individual Sub-Accounts for Savings Plan Excess Benefits.
Each Supplement A Participant shall be provided an individual book-keeping
account record showing the amount of that Supplement A Participant’s Savings
Plan excess benefit.

6



--------------------------------------------------------------------------------



 



CERTIFICATE 1
TO SUPPLEMENT A
TO THE
DEAN FOODS COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     1-1 Purpose. The purpose of this Certificate 1 is to set forth certain
provisions applicable to certain participants in the Prior Plan who subsequently
became Supplemental Plan Participants and whose benefit liability was then
transferred to the Plan as of February 28, 2006. The Prior Plan was amended and
restated effective as of October 1, 1996; this Certificate 1 is intended to
preserve certain features of the Prior Plan for the benefit of participants in
this Certificate 1.
     1-2 Conflicts between the Plan, Supplement A and Certificate 1. The terms
of this Certificate 1, the terms of Supplement A and the terms of the Plan
constitute the sole provisions applicable to participants in this Certificate 1
for purposes of Supplement A and the Plan. However, in the event of any conflict
between the provisions of Supplement A and the Plan, and the provisions of this
Certificate 1, the terms and provisions of this Certificate 1 shall be
controlling to the extent necessary to resolve or eliminate such conflict.
     1-3 Certificate 1 Participants. This Certificate 1 shall be applicable to
each Supplement A Participant who was an officer of Legacy Dean on October 1,
1996, and was a participant in the Prior Plan on or before October 1, 1996
(“Prior Plan Participants”).
     1-4 Amount of Benefit. If the employment with the Company and all of its
subsidiaries of a Prior Plan Participant terminates as a result of the Prior
Plan Participant’s death or after the Prior Plan Participant has attained the
age of 60 years (such date of termination of employment referred to herein as
the “Benefit Entitlement Date”), the Prior Plan Participant or his beneficiary,
as the case may be, shall be entitled to receive the benefit payable under
Paragraph A-4(a) plus a benefit in an amount that is the greater of:

  (i)   the amount of the benefit that is payable as determined under the
provisions of Paragraph A-4(b); or     (ii)   (A) the amount that is the
actuarial equivalent of a monthly installment payment in the amount of 20% of
the Prior Plan Participant’s “Compensation Base” (as defined in Paragraph 1-5
below, plus (B) the amount of the benefit that would be determined under the
provisions of Paragraph A-4(b) using the definition of “compensation” set forth
in the Pension Plan prior to January 1, 1995. Notwithstanding the terms of
Section A-4(b), the lump-sum payment of the amount payable pursuant to
subparagraph 1-4(ii)(A) above for any Prior Plan Participant who had attained
the age of 60 as of October 1, 1996, shall be computed using the actuarial
assumptions set forth in the Prior Plan.

     1-5 Compensation Base. For purposes of this Certificate 1, a Prior Plan
Participant’s “Compensation Base” shall be the greater of (i) his “Final
Compensation,” and (ii) his “Highest Five-Year Average Compensation.” A Prior
Plan Participant’s “Final Compensation” shall be

7



--------------------------------------------------------------------------------



 



one-twelfth of the sum of the Prior Plan Participant’s “compensation” for the 12
consecutive full calendar months of employment prior to the earlier of (1) his
Benefit Entitlement Date, or (2) January 31, 2006. A Prior Plan Participant’s
“Highest Five-Year Average Compensation” shall be one-sixtieth of the sum of his
“compensation” for the 60 consecutive full calendar months of employment out of
the last 180 full calendar months of employment prior to the earlier of (1) his
Benefit Entitlement Date, or (2) January 31, 2006, which produces the highest
sum, or, if the Prior Plan Participant has less than 60 consecutive full
calendar months of employment prior to the earlier of (1) his Benefit
Entitlement Date, or (2) January 31, 2006, the quotient derived from dividing
(A) the sum of the Prior Plan Participant’s “compensation” for his last
consecutive full calendar months of employment as of such date by (B) the number
of such months. For purposes of this Paragraph A-5, a Prior Plan Participant’s
“compensation” for a calendar month shall be comprised of such of the following
amounts as are applicable to the Prior Plan Participant: (a) base salary paid;
(b) cash bonus paid; (c) stock bonuses paid in lieu of cash bonuses at the
election of the Prior Plan Participant, but excluding any portion of the value
of such stock bonuses at the time their issuance in excess of the amount of such
cash bonuses and further excluding any amount paid under the Performance Share
Plan; (d) commissions paid; and (e) amounts (other than interest) the Prior Plan
Participant has deferred under any deterred compensation plan or agreement with
the Company (other than this Plan). For purposes of this Paragraph 1-5, the
Benefit Entitlement Date for a Prior Plan Participant shall be deemed to occur
no later than the date on which such Prior Plan Participant attains age 65. The
term “compensation” shall not include any amounts paid to a Prior Plan
Participant solely as a result of a Change in Control.
     1-6 Timing of Benefit Distribution. Any amounts payable pursuant to the
provisions of Paragraph 1-4 above shall be payable at such time as are set forth
in Paragraph A-4(b) (or such later date as required under Section 2.3 of the
Plan).
     1-7 Cessation of Benefit Accruals. Notwithstanding the foregoing provisions
of this Certificate 1, the benefit which may be payable to a Prior Plan
Participant under Supplement A and this Certificate 1 shall be frozen as of
January 31, 2006.

8